Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reader to detect…and transmits information…” and the “element on which a plurality of sensing materials are coated sequentially, each of…” as recited in the relevant claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks proper antecedent basis for the recitation of newly-added claim 19.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1) an absorption sensor…to absorb the blood in the capillary tube, as in claims 1 and 12.

2) a sensing material configured to measure chemical or biological characteristics, as in claims 2 and 12.

3) reader to detect…and transmits information…as in claims 3, 16-18, and 21.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) paper, a test strip, and equivalents thereof.  See par. [0047], for example, of Applicant’s pre-grant publication US 2019/012819.

2) Unclear from the disclosure, further clarification is required. ***See below under 35 USC 112 b/2nd paragraph.

3) Unclear from the disclosure, further clarification is required.  ***See below under 35 USC 112 b/2nd paragraph.
Examiner notes that par. [0086] of Applicant’s disclosure has relevant discussion of a display linked with the control unit for similar functionalities as recited in the claims, and for purposes of Examination, the claimed reader will be construed as a display.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Examiner notes that the disclosure discusses that the absorption sensor may be constructed as a test strip and the absorption sensor may be coated with a sensing material and various sensing materials capable of detecting various chemical/biological characteristics may be applied (see par. [0047] of Applicant’s pre-grant publication US 2019/0120819).  However, this disclosure does not provide basis for the present recitation which specifically sets forth an included additional element to which these sensing materials are coated, which is not disclosed or described in the specification and further with respect to the sequential coating and individual correspondence of the materials to specific substances in the blood.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-15, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

 The disclosure further discusses immune reactions, and cites a CRP test, but it is not clear which antigens/antibodies are involved for constituting such a sensing material.  It is also discussed that a color change may be changed by generating a reaction, but there is a lack of discussion toward the color-changing sensing material or a dye or label included therewith to provide such color-changing sensing material.  Examiner notes pars. [0047-0050,0084] as relevant portions of Applicant’s disclosure via US 2019/0120819.


Likewise, as in claims 16-18 and 21, the claims are rejected under 35 USC 112 b/2nd paragraph, wherein the metes and bounds of the blood analysis device are indefinitely defined as it is unclear what structure(s) constitute the claimed “reader to detect…[and] transmits information…”
Furthermore, claims 16-18 are indefinitely defined with respect to the functionality of the reader itself as the functionality of the reader “to detect whether the sensing material applied to the absorption sensor reacts with a specific substance in the blood” does not have particular basis in the claims as the recited sensing material is not 


Claims 3 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of blood analysis device of claim 3 are indefinitely defined in terms of reader’s functionality.  Likewise to that discussed above with respect to newly-added claims 16-18, the specification does not make clear the corresponding structure(s) that constitute such “reader to detect…and transmits information…and detects the change in color” for its recited functionalities.  Further clarification is required.
Examiner notes that par. [0086] of Applicant’s disclosure has relevant discussion of a display linked with the control unit for similar functionalities as recited in the claims, and for purposes of Examination, the claimed reader will be construed as a display as well as to the user being able to visually-observe a color change, as likewise disclosed by Applicant.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 8-11, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0223448), hereafter Kim-1 in view of Rietveld et al. (US 2017/0023446), hereafter Rietveld, and in view of Forsell (US 2011/0104738).
Kim-1 discloses a portable viscometer (abstract).  With regard to claim 1, Kim-1 discloses a capillary tube 112, photo-sensors 122, 124 disposed on a sidewall of the capillary tube to detect blood flowing in the capillary tube and wherein the photo-sensors include a first photo-sensor and a second photo-sensor each comprising a light emitting part emitting light and each having a photo receiving part. Kim further discloses a bead 114 as a spherical magnetic material for absorbing the blood in the capillary tube and with a fixing compound 116 (sensing material configured to measure chemical or biological characteristics; see par. [0034], for example) (pars. [0030-0035], figures, for example). With regard to claims 1 and 12, the photo-sensors 122, 124 are functional to measure a transmittance of the blood flowing in the capillary.  With regard to claims 3 

With regard to claim 1, Kim-1 does not specifically disclose that the two emitters emit lights of different wavelengths from each other.
With regard to claim 10, Kim-1 does not specifically disclose that the capillary tube has an inner surface treated by EDTA or heparin.
Rietveld discloses an apparatus for acquiring blood for testing (abstract).  Rietfeld discloses providing a sampling end that includes an absorbent probe made of a material that wicks or absorbs a sample (par. [0086], for example).  Rietveld further discloses utilizing anticoagulants such as EDTA and heparin while collecting blood in order to maintain homogeneity of the blood as well as preventing unwanted degradation (par. [0175], for example).
Forsell discloses a blood viscosity apparatus (abstract).  Forsell discloses that the applied light can be provided in different wavelengths so as to correspond to difference absorption maximums of the blood component, such as with respect to the different species of hemoglobin (Hb), wherein the viscosity depends on, in part, the Hb concentration (pars. [0055,0070,0073], for example).
It would have been obvious to one of ordinary skill in the art to modify Kim-1 to include an absorption sensor configured to absorb the blood sample such as taught by Rietveld in order to provide an absorption pad to quickly absorb and draw the blood sample from outside the system and into the capillary for processing and analysis thereof.

Lastly, it would have been obvious to one of ordinary skill in the art to modify Kim-1 to include surface treating an inner surface of the capillary with EDTA or heparin such as provided by Rietveld in order to provide collecting blood in the capillary in a manner that maintains homogeneity of the blood as well as preventing unwanting degradation thereof.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-1, Rietveld, and Forsell as applied to claims  1, 3, 5, 8-11, 16, 17, and 20 above, and further in view of Osborne (USPN 4,441,358).
Kim-1/Rietveld/Forsell does not specifically disclose that the control unit receives temperature information on a temperature of the blood from the temperature sensor to correct the viscosity of the blood.
Osborne discloses an automated viscometer that includes a temperature monitoring system that provides a means for determining the viscosity on a temperature-related basis (lines 56-67, col. 3, for example).
It would have been obvious to one of ordinary skill in the art to modify Kim-1/Rietveld/Forsell to provide that the control unit receives information on the .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-1, Rietveld, and Forsell as applied to claims 1, 3, 5, 8-11, 16, 17, and 20 above, and further in view of Merrill (USPN 4,884,577).

Kim-1/Rietveld/Forsell does not specifically disclose that a rotation guide, rotation support, and wherein the capillary tube is coupled to the rotation support to rotate about the rotation guide.
Merrill discloses a blood viscometer 10 that is coupled to clamps 50, 52 (rotation support) to a frame (rotation guide) having an axis of rotation such that the blood viscometer may rotate about along the axis of the rotation guide provided (lines 4-11, col. 6, figures, for example).
It would have been obvious to one of ordinary skill in the art to modify Kim-1/Rietveld/Forsell to provide a rotation guide, rotation support such that the capillary tube is coupled to the support and able to rotate along the guide such as provided by Merrill in order to allow for securely and selective positioning of the capillary for various flow arrangements to assess the blood’s viscosity.


Claims 12-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-1 in view of Rietveld and Forsell as applied to claims 1, 3, 5, 8-11, 16, 17, and 20 and in further view of Charlton et al. (USPN 5,147,606), hereafter Charlton.
Kim-1/Rietveld/Forsell does not specifically disclose that the control unit calculates hematocrit.
Charlton discloses a self-metering fluid analysis device (abstract).  Charlton discloses a diagnostic device for microliters of blood samples to be analyzer and including determining a hematocrit calculation for the blood sample applied (lines 45-67, col. 2, fig. 1, for example).
It would have been obvious to one of ordinary skill in the art to modify Kim-1/Rietveld/Forsell to configure the controller to calculate hematocrit such as provided by Charlton in order to provide an obvious further configuration to the device of Kim-1 in order to allow the device to increase its dynamics and provide a further analysis to the blood sample in calculate another clinically significant parameter of blood (in addition to viscosity by way of the transmittance measurements in Kim-1), and wherein Charlton is likewise drawn to utilizing micro-amounts of blood sample in the device such that there is a reasonable expectation of success in carrying out analysis of the parameter of calculated hematocrit in a likewise device as in Kim-1.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-1 in view of Rietveld, Forsell, and Charlton as applied to claims 12-14 above, and further in view of Karkar et al. (USPN 5,066,859), hereafter Karkar.

Karkar discloses a blood analyzer wherein a first diode emits first light at an infrared wavelength of 805nm and a second diode emits a second light at wavelength of 660nm (in the ‘red’ range) in carrying out a hematocrit measurement and additionally provides for an oxygen saturation component (abstract, lines 8-57, col. 8, figures, for example).
It would have been obvious to one of ordinary skill in the art to modify Kim-1/Rietveld/Forsell/Charlton to provide that the first light has a wavelength of about 800 to 100nm, and the second light has a wavelength of about 500 to 600 nm such as taught by Karkar in order to particularly provide targeted wavelengths with respect to a blood sample for particularly calculating hematocrit and oxygen saturation which is a component related to the hematocrit level which provides an enhanced calculation to the blood sample in the device that provide additional scrutiny and diagnostics.






Response to Arguments
Applicant's arguments filed December 28th, 2020 have been fully considered but they are not persuasive.
With regards to the rejection of claims 2, 3, and 12-15 under 35 USC 112 b/2nd paragraph, Applicant asserts that the claims have been amended and requests removal of the rejections.
Herein, Examiner asserts that in view of the amendments to the claims, likewise rejections are maintained and herein with respect to claims 1, 3, 5-15, and 19-21 are rejected under 35 USC 112 b/2nd paragraph, wherein it is noted that the recitation of claim 2, which is canceled herein, has been added to independent claim 1 so as to provide for the new numbering of the rejection under 35 USC 112 b/2nd paragraph.
Examiner asserts that Applicant has failed to persuasively set forth those particular structure(s) corresponding to the claimed “sensing material…that reacts” and the “reader to detect…” as claimed herein.  Examiner notes that the recitations remain to provide recitations under 35 USC 112 6/F, wherein the recitations provide generic placeholders of “material” and “reader” coupled with functional language of “that reacts…” and “to detect…transmits information…” without reciting sufficient structure(s) thereto for accomplishing their recited functionalities.
Applicant has generally set forth a listing of paragraphs from the specification, wherein Examiner maintains that these paragraphs do not clearly disclose the corresponding structure(s) and alternatives thereof for both of these recitations and Applicant has not provided any further discussion to those structure(s) which constitute these recitations.

Likewise for these reasons, newly-added claims 16-18 are rejected under 35 USC 112 b/2nd paragraph.
Furthermore, newly-added claims 16-18 are indefinitely defined with respect to the functionality of the reader itself as the functionality of the reader “to detect whether the sensing material applied to the absorption sensor reacts with a specific substance in the blood” does not have particular basis in the claims as the recited sensing material is not provided with any such functionality to reacting with a specific substance in the blood, and thus such correspondence and functionality therebetween the sensing material and reader to detect, as recited herein, is indefinitely provided.


Claim 6, as amended, remains rejected under 35 USC 112 b/2nd paragraph wherein “the other end of the capillary” lacks proper antecedent basis in the claims and thus the structural disposition of the temperature sensor therewith is indefinitely defined.


With regards to independent claims 1 and 12 and the prior art rejections based upon the primary reference of Kim-1 under 35 USC 103 as previously-discussed in the Office Action mailed on September 29th, 2020, Applicant traverses the rejections.
Applicant asserts that claims 1 and 12 have been amended wherein Kim-1 alone or with those above-cited, modifying prior art references combined therewith fails to disclose that the fixing compound 116 is applied to an absorption sensor and reacts with 
Examiner asserts that Applicant has failed to structurally distinguish the claimed blood analysis device of claims 1 and 12.  Examiner asserts that Kim-1 equivocally provides a sensing material with commensurate functionality as claimed, and notes that the recitation “reacts with a specific substance in the blood to measure chemical or biological characteristics of the blood” is drawn to a process recitation not afforded patentable weight herein.  Such recitation is drawn to a functionality of the sensing material, and herein, the sensing material 116 of Kim-1 is fully capable of such functionality.  For example, the first item listed in Applicant’s showing of Kim-1’s disclosure in par. [0034] is drawn to bovine serum albumin (BSA) , wherein BSA is a well-known protein with functionality in biochemical immunoassays.  Further, potassium nitrate is known for color-based sensing of hemoglobin in blood wherein potassium nitrate reacts with hemoglobin within a blood sample and becomes a pink color.  Additionally, the sensing material 116 of Kim is utilized within the sensing application itself in providing for an assessment of the blood’s viscosity, for example.  Applicant has failed to persuasively provide that any of those compounds as listed in par. [0034] of Kim-1 do not coincide with Applicant’s disclosed “sensing material that reacts..,” wherein Examiner further points to the lack of clear metes and bounds to those materials afforded to this recitation as set forth in the rejection of the claims under 35 USC 112 b/2nd paragraph above.
Further, as discussed above, the prior art of Rietveld has been applied as the obvious, modifying reference for including an absorption sensor and applied with such 
As there are no such deficiencies with respect to independent claims 1 and1 for the reasons discussed above, the remaining dependent claims are maintained for the reasons provided above in the body of the action.

Further, in view of the amendments to the claims, amended claim 3 and newly-added claims 16-18, 20, and 21 are rejected under 35 USC 103 as being unpatentable over Kim-1 in view of Rietveld and Forsell as discussed above.
With regard to claims 3, 16, and 21, Kim-1 (and Kim-1 in further view of a the applied prior art as in cl. 21) additionally discloses that the device comprises a reader 210 (a display) to detect whether the sensing material applied to the absorption sensor reacts with the specific substance in the blood and the reader provides for transmitting information of a result to the control unit 201 (pars.[0036,0037]), and as best understood as recited herein, wherein Applicant’s specification in par. [0086] most-pertinently points to such a reader as being drawn to a display as well as having discussion as to the user being able to visually-observe a color change.  As discussed above with respect to the rejection of claims 3 and 16-18, the corresponding structure(s) to the claimed reader for its recited functionalities is indefinitely understood herein and the prior art has been applied as best understood.
As discussed above, with regard to claims 17 and 20, the recitation of “…on which the sensing material is applied is changed in color as the sensing material reacts…” is drawn to a process recitation not afforded patentable weight in a device 
Herein with claims 17 and 20, does Applicant intend to provide a further stipulation to the sensing material that the sensing material is colorimetric in lieu of the present process recitation?


Further, newly-added claims 18 and 19 are herein rejected under 35 USC 112 a/1st paragraph for the reasons discussed above in the body of the action.


Lastly, the drawings are objected to for failing to show the claimed “reader to detect…and transmits information…”  and “an element on which a plurality of sensing materials…” as recited in the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NEIL N TURK/Primary Examiner, Art Unit 1798